In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (O’Connell, J.), entered July 11, 2005, as granted that branch of the motion of the defendant Lighthouse, LLC, which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondents.
The defendant Lighthouse, LLC (hereinafter Lighthouse), made a prima facie showing of its entitlement to summary judgment dismissing the complaint insofar as asserted against it. It established, as a matter of law, that it neither created nor had *574actual or constructive notice of the allegedly defective door (see Singer v St. Francis Hosp., 21 AD3d 469 [2005]; Lustenring v 98-100 Realty, 1 AD3d 574, 578 [2003]). In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, the Supreme Court properly granted that branch of Lighthouse’s motion which was for summary judgment dismissing the complaint insofar as asserted against it. Rivera, J.E, Santucci, Skelos and McCarthy, JJ., concur.